Citation Nr: 1621453	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-31 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1964 and from September 1964 to September 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in February 2013, at which time the Board remanded the matter for an adequate VA examination.  Unfortunately, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain adequate medical opinions that comply with the February 2013 Board remand.  A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

The Board remanded the Veteran's hearing loss and tinnitus claims for an addendum medical opinion in February 2013.  The Board instructed the VA examiner, when rendering an opinion, to consider the Veteran's contentions that he has experienced hearing loss and tinnitus symptoms since service.   The VA examiner issued an opinion in March 2013 that solely relied on the Veteran's examination and report of medical history conducted at separation from service.  The examiner concluded that the Veteran's hearing loss was less likely than not incurred in or caused by service because noise-induced hearing loss is not delayed.  The examiner speculated that the Veteran's tinnitus was unrelated to service because it is a symptom of hearing loss, which did not occur during service.  Because the examiner clearly did not consider the Veteran's contentions that he experienced continuous symptoms since service, this matter must be remanded for an opinion that complies with the Board's remand. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's entire claims file to the VA physician who provided the March 2013 VA opinion (or a suitable substitute if that VA physician is unavailable). The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disorder and tinnitus began during service or is otherwise linked to noise exposure during service.

The VA physician should consider the Veteran's testimony in the January 2012 Board hearing transcript of continuous symptoms since separation from service.  The VA physician should not rely solely on the Veteran's service treatment records as the basis for the opinion.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. Thereafter, the issues of service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


